Title: Enclosure: Thomas Jefferson’s Account with de Bure Frères, [ca. 11 September 1819], enclosure no. 2 in de Bure Frères to Thomas Jefferson, 11 September 1819
From: de Bure Frères
To: Jefferson, Thomas


						
							
								
									ca. 11 Sept. 1819
								
							
						
						avoir de Monsieur jefferson
						
							
								reçu de trop sur l’année de 1818
								 
								203
								–75.
							
							
								reçu cette année une Lettre de change de
								
								525
								 
							
							
								
								
								728
								–75c
							
							
								a deduire la facture ci contre
								
								575
								–65
							
							
								nous redevons
								
								153
								–10.
							
						
					 
						Editors’ Translation
						
							
								
									
										ca. 11 Sept. 1819
									
								
							
							Mr. Jefferson’s credit
							
								
									overpaid in the year 1818
									 
									203
									–75.
								
								
									received this year a bill of exchange for
									
									525
									 
								
								
									
									
									728
									–75c
								
								
									deducting amount in the invoice on verso
									
									575
									–65
								
								
									we owe
									
									153
									–10.
								
							
						
					